Citation Nr: 0322432	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-16 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for depression. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1981.

This case initially came to the Board of Veterans' Appeals 
(Board) by means of a February 1997 rating decision rendered 
by the Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

When this case was previously before the Board in July 1999, 
the Board noted that the veteran initially filed a claim for 
service connection for both depression and post-traumatic 
stress disorder (PTSD), but that he withdrew the issue of 
service connection for PTSD from his pending appeal in August 
1998.  In July 1999 the Board remanded the issue of 
entitlement to service connection for depression to the RO 
for further evidentiary development.

While the case was in remand status, the veteran sought to 
reopen his claim for service connection for PTSD by 
statements dated in August 1999 and July 2002.  In a rating 
decision dated in January 2003, the RO confirmed and 
continued the previous denial of service connection for PTSD.  
The veteran filed a notice of disagreement with the denial of 
service connection for PTSD in February 2003.  In March 2003 
the RO issued a Statement of the Case (SOC) as to this issue 
and advised the veteran that he must file a formal appeal to 
complete his appeal for service connection for PTSD.  He was 
provided with VA Form 9, Appeal to the Board of Veterans' 
Appeals, with which to complete his appeal.  Following the 
March 2003 SOC, the VA Form 9 has not been returned and no 
communication has been received which addresses the issue of 
service connection for PTSD.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  A chronic depressive disorder is not shown to have been 
present while the veteran was in the military service or to 
be causally related to any incident of his military service; 
a psychosis was not initially manifested to a compensable 
degree within one year following his separation from military 
service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West 2002).  The law provides that VA has a duty to assist 
veterans and other claimants in developing their claims for 
VA benefits.  The Board notes that the veteran's application 
for the benefit at issue is complete.  

The VCAA provides that upon receipt of an application for VA 
benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(b).  VA must inform the veteran whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  By various correspondence from the RO as well as a 
Statement of the Case and Supplemental Statements of the case 
issued during the course of the appeal, the veteran was 
informed of the provisions of the VCAA including VA's duty to 
notify him about his claim and its duty to assist him in 
obtaining evidence for his claim.  In particular, by letter 
dated in April 2003, he was also informed of the evidence 
necessary to establish entitlement to benefits sought, what 
VA had done to help him with his claim, what evidence was 
still needed from the veteran, and what the veteran could do 
to help with his claim.  Accordingly, the Board finds that 
the duty to inform the veteran of required evidence to 
substantiate his claim has been satisfied.  38 U.S.C.A. § 
5103(a).

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  38 
U.S.C.A. § 5103A.  The veteran's service records and post 
service VA and private medical records are presently 
associated with the claims folder.  During his hearing at the 
RO in August 1998, the veteran indicated that he had received 
treatment at a VA Medical Center in Dallas, Texas, in 1981.  
The earliest evidence of record of post service VA treatment 
is dated in April 1983.  Pursuant to the July 1999 Board 
Remand, the RO attempted to obtain any treatment records from 
this facility prior to 1983.  The VAMC has responded by 
submitting all medical records of the veteran from that 
facility.  As further attempts to obtain medical records 
prior to 1983 would be futile, the Board finds that the RO 
has made reasonable attempts to obtain medical records 
referenced by the veteran.  Accordingly, VA's duty to assist 
the claimant in obtaining pertinent medical records is 
satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2002).

The duty to assist also requires a medical examination or 
opinion when necessary to make a decision on the claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this regard, 
the veteran was afforded a May 1997 VA examination for 
compensation and pension purposes.  The examination report 
contains an opinion regarding the etiology of the veteran's 
present psychiatric condition.  This report along with the 
other evidence of record is sufficient to decide the 
veteran's claim.  38 U.S.C.A. § 5103A(d)(1).

VA has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what VA has done and/or 
was unable to accomplish, and what evidence/information he 
can obtain/submit himself.  Accordingly, the Board finds that 
the requirements set forth in the VCAA with regard to notice 
and development of the veteran's claim have been satisfied.

Evidentiary Background:  The veteran's service medical 
records show treatment for a one-day history of chest pain in 
March 1978.  He also complained of an upset stomach, 
diarrhea, and vomiting in August 1978.  The outpatient 
treatment record notes that he had a "lot of gas."  
Treatment consisted of Mylanta, a 24-hour clear liquid diet, 
and Kaopectate.  The veteran's service medical records show 
treatment on several occasions for headaches.  In March 1980, 
he was noted to have a normal examination with a sensitive 
frontal sinus.  The service medical records are silent for 
any complaint, treatment, or diagnosis of an acquired 
psychiatric disorder to include depression.  A November 1980 
examination conducted in conjunction with the veteran's 
separation from active duty indicates a normal psychiatric 
examination.

On a March 1997 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran expressed his belief that his depression 
originated during his military service in Korea at the 
Demilitarized Zone.  He reported that he lived in fear for 
his life and that he never left the compound or associated 
with other service members.  He reported that on one instance 
when he did attempt to socialize with others, he was punched 
as he was believed to be an undercover police officer.  He 
reported that this assault "lasted for hours."  He reported 
that when he returned to the United States, his fiancée was 
murdered by her best friend.  This incident added to his 
depressive state.  

In April 1983, the veteran received VA treatment.  He 
reported that he had been experiencing nausea and vomiting 
for six weeks.  At that time, there was no organic basis for 
his gastrointestinal complaints.  He appeared withdrawn and 
lethargic.  Psychiatric consultation noted that he had no 
prior psychiatric history.  His history and symptoms were 
noted to be suggestive of adjustment disorder with depressed 
mood.  The examiner noted no evidence of major depression.  

In December 1986, the veteran received inpatient medical 
treatment after complaining of back pain associated with some 
myalgias and slight feverishness.  He subsequently developed 
steady epigastric pain followed by nausea and vomiting.  
Esophagitis was initially diagnosed; however final diagnosis 
at discharge was acute pancreatitis.  

In June 1996, the veteran was hospitalized at the Dallas, 
Texas, VA Medical Center (VAMC) after presenting with 
suicidal ideation.  He also had GI distress, nausea and 
vomiting for approximately two weeks prior to admission in 
conjunction with a recent promotion to a supervisory position 
at a loading dock job.  He reported stressors of moving from 
his peer group to being their supervisor.  His peers had made 
his days "miserable" to the extent of threatening his life.  
The veteran described feeling persistently sad with crying 
spells, insomnia, anergia and severe anxiety.  He had no 
false sensory perceptions and no precise systematic delusions 
although he was paranoid.  Pertinent diagnoses included major 
depressive disorder with psychotic features and dependent 
personality features.  

Following his discharge from the hospital, the veteran 
received follow-up VA outpatient treatment for his 
psychiatric condition.  A July 1996 treatment record 
indicates that the veteran was unable to sleep and continued 
to feel nervous and anxious.  He reported auditory 
hallucinations and voices calling his name.  He had 
nightmares and persistent suicidal ideation.  He reported 
numerous stressors such as his car breaking down, problems at 
work, and how he was going to pay the rent on his home.  
Similarly, in October 1996, he complained of job stress and 
feeling depressed.  He reported a slow response and 
difficulty making decision.  He found it difficult to work 
and had asked his employer for lighter duty.  He had not been 
taking his medication as prescribed.  Assessment was job 
related stress, non-compliance with medication as prescribed, 
and anxiety.  

A subsequent treatment record also dated in October 1996 
notes that the veteran had not responded to conservative 
outpatient management and his condition had not improved.  He 
was unable to return to work.  He was referred to the VA Day 
Hospital.  

The veteran received VA outpatient treatment for his 
psychiatric condition from November 1996 to August 1998.  
This treatment included participation in the VA Day Hospital 
Program.  Treatment records during his participation in this 
program indicate that the veteran reported the onset of his 
present illness as 1983.  During a January 1997 PTSD 
evaluation, he reported flashbacks and intrusive 
recollections triggered by cold weather, seeing war footage 
on television, and seeing people of Asian decent.  His 
traumatic experienced in Korea included alarms going off to 
signal a "ready alert" and tension resulting from being 
issued an M-16 with live rounds.  He also reported driving in 
a convoy at night with only parking lights and being fearful 
of driving off the edge of the road.  His psychological 
testing was noted to be "essentially invalid with grossly 
elevated validity and clinical scales."  The examining 
physician noted that a diagnosis was "not possible because 
of the invalid MMPI profile;" however, it did not appear to 
the examiner that PTSD was present.  There were indications 
of depression and anxiety.  

In a March 1997 statement to the RO, the veteran reported 
that he had been diagnosed with major depression in 1996.  

In May 1997, the veteran was afforded a VA psychiatric 
examination.  He reported that he was scared while serving in 
Korea and that one night he was jumped by several other 
soldiers who thought he was an undercover policeman.  He 
reported that he stayed in the barracks most of the time and 
was panicked by the siren.  He almost drove his truck off the 
road at night and had a lot of fear.  He was under pressure 
at Fort Bragg as he was not a paratrooper.  The examination 
report indicates that the examining physician had reviewed 
the veteran's medical records in conjunction with the 
examination.  This examination resulted in impressions of 
major depression and passive dependent personality.  After 
interviewing the veteran and reviewing his clinical treatment 
records, the examiner noted that he did not see evidence of 
depression in service from the claims folder or from the 
veteran's service medical records.  The examiner noted that 
the veteran did not receive a psychiatric diagnosis when seen 
in 1983 and that the physician at that time indicated that 
the veteran's symptoms were mostly in the manner of tension.

In August 1998, the veteran and his wife testified at a 
hearing held before a RO Decision Review Officer.  At the 
hearing, the veteran acknowledged that he was withdrawing the 
issue of service connection for PTSD.  When asked if he was 
treated for depression during service, the veteran replied, 
"I am not sure."  He reported that he had stomach problems, 
vomiting, and headaches following his discharge from active 
duty.  He felt that these problems were due to depression.  
However, he was not diagnosed with depression until 1996.  

VA treatment records from August 1998 to July 2001 show 
continued treatment for the veteran's depression.  This 
treatment included group discussion as well as individual 
treatment sessions.  

In July 2001, the veteran was hospitalized after seeking 
treatment at the emergency room of the VA Medical Center.  He 
presented with worsening depression since May.  He reported 
that he slept only one hour per night and spent the night 
tossing and turning.  His appetite was poor and he spent the 
day sitting around with no energy.  He reported that he had 
started hearing voices.  He reported feeling very paranoid 
that others wanted to hurt him.  He had been hyper-vigilant.  
The morning of his visit to the emergency room, he had walked 
into the kitchen and had an impulse to kill himself.  He 
picked up a butcher knife, but before he could kill himself 
he heard his wife and put the knife down.  Later that 
morning, the veteran and his wife were rear-ended in their 
car.  Pertinent diagnosis was recurrent major depressive 
disorder, with psychotic features.  The veteran was also 
noted to have dependent personality features, by history.  
During the course of hospitalization, the veteran's condition 
stabilized and he was discharged.  

Following his discharge from the VAMC, the veteran received 
additional VA outpatient follow-up treatment for his 
psychiatric condition.  


Legal Criteria:  Service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303(a) (2002).  Service 
connection may be established for a disability resulting from 
diseases or injuries which are present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2002).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be established on a presumptive 
basis for certain chronic diseases that are initially 
manifested to a compensable degree within a prescribed period 
following a veteran's release from active duty.  38 C.F.R. 
§§ 3.307, 3.309.  Psychoses will be presumed to be service-
connected if initially manifested to a compensable degree 
within one year following separation from active duty.  Id.  
In addition to establishing service connection on a 
presumptive basis, service connection may also be established 
on a direct basis when the evidence shows that the disease or 
malady was incurred during or aggravated by service.  Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).


Analysis:  The veteran contends that his depression began 
during his military service and that he was treated for 
depression in 1978 or 1979 while on active duty.  His service 
medical records reflect that while the veteran was seen for a 
variety of complaints, including gastrointestinal complaints 
and headaches, no psychiatric disorder was identified.  The 
November 1980 separation examination report reflects that a 
psychiatric abnormality was not identified.  Post service VA 
medical treatment records show treatment in 1983 for nausea 
and vomiting.  No organic basis for his gastrointestinal 
complaints was found and he was referred for psychiatric 
consultation.  While the psychiatric consultation noted that 
the veteran's history and symptoms were suggestive of an 
adjustment disorder with depressed mood, no chronic 
psychiatric disorder was diagnosed at that time.  On the 
contrary, the first diagnosis of an acquired psychiatric 
disorder is dated in June 1996 when the veteran received 
inpatient VA psychiatric treatment for a major depressive 
disorder.

Despite the veteran's contentions, no health care provider 
has linked a present acquired psychiatric disorder to the 
veteran's active military service.  On the contrary, the VA 
psychiatrist who examined the veteran in May 1997 could find 
no evidence of depression during the veteran's active 
military service.  The examiner based his opinion on a review 
of the claims folder, pertinent treatment records, and 
examination of the veteran. 

The Board has considered the veteran's various statements 
asserting that he developed depression during active duty.  
However, while entirely competent to report his symptoms, he 
lacks the medical knowledge or training requisite for the 
rendering of clinical opinions.  Thus, he is unable to 
establishes that the symptoms he experienced during service 
were manifestations of a chronic acquired psychiatric 
disorder or that the in-service symptoms were early 
manifestations of the major depressive disorder which was 
first clinically identified in 1996, about 15 years after his 
release from military service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
depression are not met.  The evidence does not show that an 
acquired psychiatric disorder was incurred during active 
service.  Similarly, the evidence does not show that a 
psychosis was manifest to a compensable degree within one 
year following the veteran's separation from active duty.  
Therefore, the veteran's claim is denied.  38 U.S.C.A. 
§§ 1110, 1111, 5107; 38 C.F.R. § 3.303, 3.304, 3.306, 3.307, 
3.309.

As the preponderance of the evidence is against a grant of 
service connection for a depressive disorder, the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.


ORDER

Service connection for depression is denied.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

